

114 S734 IS: USF Equitable Distribution Act of 2015
U.S. Senate
2015-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 734IN THE SENATE OF THE UNITED STATESMarch 12, 2015Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for the equitable distribution of Universal Service funds to rural States.
	
		1.Short
 titleThis Act may be cited as the USF Equitable Distribution Act of 2015.
		2.Distribution of
 Universal Service fundsSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the following:
			
				(m)Distribution of
				Universal Service funds
					(1)In
 generalNot less than 75 percent of all amounts collected by providers of interstate telecommunications from consumers in a rural State for the purpose of making contributions under subsection (d) shall be allocated to the provision of universal service to consumers in that rural State.
					(2)Rural
 StateIn this subsection, the term rural State means a State in which the total population density is not more than 200 people per square mile, as determined by the latest available decennial census conducted under section 141(a) of title 13, United States Code.
 (3)Amounts collectedNothing in this subsection shall be construed as requiring an increase in amounts collected by providers of interstate telecommunications from consumers for the purpose of making contributions under subsection (d)..